DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of the Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 8, 10-11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamine et al. (US 7,459,992 B2).
Regarding claims 1 & 11, Takamine shows (in Fig. 6) a multiplexer (101) comprising: an acoustic wave filter (5) comprising:
a first signal terminal (3),
an antenna terminal (2),
a ladder-type filter (5) connected between the first signal terminal (3) and the antenna terminal (2) and comprising one or more serial resonators (S1-S4) and one or more parallel resonators (P1-P3) connected in a ladder shape (see Fig. 6), and
a capacitor part (102) and an inductor part (L1) which are connected in series between the first signal terminal (although not directly connected to the first signal terminal (3) and a reference potential (lower end of L1 connected to the reference terminal), wherein at least one of the one or more parallel resonators (both P1 and P2) is electrically connected to a position (junction) between the capacitor part (102) and the inductor part (L1).

    PNG
    media_image1.png
    779
    589
    media_image1.png
    Greyscale

Fig. 6 of Takamine reproduced for ease of reference.
Regarding claims 3 and 11, Takamine further teaches that the ladder-type filter (5) comprises a piezoelectric substrate on which the one or more serial resonators and the one or more parallel resonators are located, in the ladder-type filter, an initial stage resonator connected to the first signal terminal is a serial resonator, and the capacitor part is located on the piezoelectric substrate (§0014) and is configured by an interdigital capacitor which has a resonance frequency not overlapping a passing band of the ladder-type filter (§0044).
Regarding claims 8 & 16, A multiplexer comprising: the acoustic wave filter according to claim 1, a second signal terminal (4), and a band filter (8) which is located between the antenna terminal (2) and the second signal terminal (4) and has a passing band (reception filter has a different band from the transmission filter, the pass band of the transmission filter is about 880 MHz to about 915 MHz and the pass band of the reception filter is about 925 MHz to about 960 MHz, §0064) different from a passing band of the ladder-type filter (ladder type filter 5 is the transmission filter, §0032).
Regarding claim 10, Takamine also teaches in Fig. 7 (layout of the schematic of Fig, 6) that the capacitor part (102) and the inductor part (L1) are connected in series in this order and the capacitor part (102 in Fig. 7) is electrically closer to the first signal terminal (3) than a reference potential terminal (14b, see Fig. 7 which shows the layout of the acoustic wave filter) which is connected to a reference potential (14b) through the inductor part, and the at least one (P1) of the one or more parallel resonators (P1 & P2) is electrically connected to a position between the capacitor part (102) and the inductor part (L1) and connected to the reference potential terminal (14b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 & 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takamine in view of MIYAMOTO et al. (US 2017/0163242).
Regarding claim 9 & 17, Takamine teaches the acoustic wave filter according to claims 1 & 11 and also teaches, a communication apparatus (mobile communication terminals, §0004) comprising: an antenna (antenna terminal 2 of the acoustic wave filter of Takamine most necessarily connected to an antenna, although not shown in Fig. 6), wherein the antenna terminal (2 - Fig. 6) of the acoustic wave filter is connected to the antenna. 
Takamine, however, is not explicit about and an IC connected to the first signal terminal (3).
Miyamoto in a similar filed of endeavor teaches in FIG. 19 a block diagram of a mobile communication device including a transceiver device 500, an integrated circuit 60, and an antenna 62. The transceiver device 500 includes an antenna terminal 73 connected to the antenna 62, first signal terminal 77 and a second signal terminal 78, wherein a duplexer 68, connects the first signal terminal 77 to the antenna terminal 73 through a ladder filter. Further the first signal terminal is connected to the integrated circuit 60 (See Fig. 19).
Because of the striking similarity between the Takamine’s mobile terminal and mobile communication device of Miyamoto a person of ordinary skill in the art would find it obvious to add an integrated circuit consisting of power amplifier and low noise amplifiers and other accessories to the mobile terminal of Takamine for appropriate functioning of the mobile terminal of Takamine and thereby reading on claim 9.   
Allowable Subject Matter
Claims 4-7 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 & 12 are allowable over the closest prior art Takamine because Takamine doesn’t teach explicitly about a facing substrate and the inductor being configured by a conductor pattern located in an internal portion of the facing substrate.
Claims 5 & 13 are allowable over the closest prior art Takamine because Takamine doesn’t teach explicitly about a cover such that the inductor part is configured by a conductor pattern which is located contacting the cover.
Claims 6 & 14 are allowable over the closest prior art Takamine because Takamine doesn’t teach explicitly about the ratio of the capacitor’s capacity being 1/5 or less of a capacity of a resonator having the smallest static capacitance among the one or more serial resonators and the one or more parallel resonators.
Claims 7 & 15 are allowable over the closest prior art Takamine because Takamine doesn’t teach explicitly about an insulator covering only the capacitor and is thicker only on the capacitor part.
Claims 18-21 are allowed over the closest prior art Takamine because Takamine doesn’t teach explicitly about the ratio of the capacitor’s capacity being 1/5 or less of a capacity of a resonator having the smallest static capacitance among the one or more serial resonators and the one or more parallel resonators.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843